NOTICE OF ALLOWABILITY

Claims 1-13 are allowed.  The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 has been amended to recite that the Z2 group in Formulas (1) and (3) represents an alicyclic hydrocarbon group having 4 to 14 carbon atoms or an aromatic hydrocarbon group having 6 to 14 carbon atoms.  
Claims 1-3, 7, 8, and 10 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (Polymer Journal, 2015, vol. 47, p. 727-732).  Jin was cited as teaching polymers having the following structure:

    PNG
    media_image1.png
    335
    641
    media_image1.png
    Greyscale

As noted by the Applicant, the portion of Jin’s polymer indicated within the boxes above corresponds to the claimed Z2 group.  
Independent Claim 1 has been amended to recite that the Z2 and R1 groups in Formulas (1) and (3) represents an alicyclic hydrocarbon group having 4 to 14 carbon atoms or an aromatic hydrocarbon group having 6 to 14 carbon atoms.  The portion of Jin’s polymer corresponding to this group is based on an aromatic diamine containing two nitrogen atoms.  This falls outside the scope of the claimed aromatic hydrocarbon group, which by definition includes only hydrogen and carbon.  Therefore, Jin falls outside the scope of the claimed Formula (1).  
Jin’s polymer is expressly described as a polyurea.  Although the hydrocarbon group may vary, polyureas must necessarily include nitrogen atoms in the portion of the polymer corresponding to the Z2 group in the claimed Formula (1).  Jin’s polyurea also clearly does not read on the polyimide structure required by Formula (3), nor would one skilled in the art consider the claimed polyimide to be an obvious variant of Jin’s polyurea.  Therefore, Formulas (1) and (3) are not anticipated by nor obvious over Jin. 
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1-13 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762